Title: To Thomas Jefferson from André Limozin, 10 August 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 10 Aug. 1787. After writing on 9 Aug., Limozin learned that Dr. Gibbons “found him self in Such distress for want of Money” that Limozin feared “he Should be obliged to remain here, and could never go forward.” Gibbons applied to Limozin for funds, but the latter, “having never seen him before … did not chuse to comply with his beseech.” Apparently Gibbons “met with some generous friend” for he is setting out this day; the packages delivered by TJ’s servant have been turned over to him and he has given a receipt for them.
